Deemer, J.,
dissenting. — Whilst I am not thoroughly convinced of the incorrectness of the final conclusions of the majority in this case, because of the suggestion that the cost of the bridge is not the real measure of plaintiff’s damage, I am constrained to disagree with the real argument of the majority to the effect that the cost of the improvement does not, in some manner, include the cost of at least a part of the expense of rebuilding the bridge at the point where the drainage ditch crosses the right *620of way. In other words, I disagree with the construction placed upon sections eighteen and nineteen, chapter 68, Acts 30th General Assembly. I have no doubt that the Legislature by that act intended that the railway should be reimbursed for all the expense it was put to by reason of the construction of the ditch. If that be not true, then there was no necessity whatever for the enactment of chapter 95, Acts 32d General Assembly. I have no doubt in my mind that the Legislature thought, when it passed the original act, that it was required to reimburse a railway company for all expense it was put to by' reason of the establishment of the drainage district, and that this involved the cost of a bridge, as well as the removal of the soil for an enlarged channel for the drainage district ditch. This to my mind is easily demonstrable from a comparison of the acts of the Thirtieth and the Thirty-Second General Assembly, as well as the other drainage acts which have, from time to time, been adopted. My views upon this subject are fully set forth in my dissent filed in the case of Mason City and Fort Dodge R. R. v. Board of Supervisors, 121 (Iowa) N. W. 39. I am not to be understood as discussing at this time the common law; for in my opinion it is not now involved. The only question here is one of statutory construction. What is meant by the term “cost of constructing the improvement across the right of way” ? If nothing more were involved than the cost of the ditch, it would have been easy for the Legislature to have so said. But it did not do this. The term is “cost of improvement across its right of way.” The improvement across the right of way necessarily involved the construction, or reconstruction, of á railway bridge, unless the company entirely abandoned its right of way. The improvement across the right of way would not be complete without a bridge. Without a bridge it would not be much of an improvement. The word “improvement” is broad and comprehensive, and, when applied as it is to *621an improvement across a railway right of way, it certainly includes that which would be an improvement rather than a distinct disadvantage. I am thoroughly convinced, after reading the acts of the Thirty-Second General Assembly, which amend sections eighteen, nineteen, Acts 30 th General Assembly, that the Legislature thought my construction of the latter act the only permissible one.
Much more might be said in support of this conclusion; but, as I have covered the question at some length in the dissent heretofore referred to, I need only refer to ■that 'for a further elaboration of my views. I doubt, however, if the plaintiff in this case is entitled to the entire cost of rebuilding or reconstructing the new bridge which was to take the place of an old one. Upon that question I have no opinion at this time. The case differs materially from the Mason City case by reason of the fact that in the Mason City case the company was compelled to put in an entirely new bridge at a place where there was none before the drainage district was established. I put these views in the form of a dissent because, upon the propositions argued by counsel, I agree with the views advanced by those representing the appellant.